Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 7 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradski (US 2016/0221187).
Bradski discloses a handling device comprising:
an arm 602 (FIG. 6A) including at least one joint; 
a gripper 606, e.g. holder, attached to an arm and configured to hold an object 608; 
a storage storing “solutions” (para. 126]; see also “look-up table” in para. [130]), e.g. function map, including one information about holdable positions corresponding to Cartesian coordinates of a holder 303 as well as joint angles, e.g. information, about possible postures of a holder; 
a detector 604 configured to detect information about an object; and 
a controller configured-
to generate (five: FIG. 6B; see also para. [121]) holdable candidate points on a basis of information detected by a detector, 
to search a “look-up table”, e.g. function map, for a position in an environment in which an object is present, a position being associated with a generated holdable candidate points, and 
to determine a holding posture (FIG. 6C) of a holder on a basis of a searched position, 
wherein a function map associates a manipulability (ability to avoid collisions with bin 610; para. [111])  with each position in an environment in which an object is present, and 
manipulability is a parameter calculated from a joint angle (para. 125-128 noting joint angles are determined based on Cartesian point input) of a holder. 
Allowable Subject Matter
Claims 2, 3 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, assuming claim 1 is amended to incorporate claims 2, 3 or 4 adding --providing the apparatus of claim 1— to the body of claim 8 places the claim in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652